NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition
                     Is not citable as precedent. It is a public record.


       United States Court of Appeals for the Federal Circuit
                                          04-5095

                                GEORGE LEE ALEXANDER,

                                                        Plaintiff-Appellant,

                                            v.

                                      UNITED STATES,

                                                        Defendant-Appellee.

                             ___________________________

                             DECIDED: May 5, 2005
                             ___________________________

Before RADER, DYK, and PROST, Circuit Judges.

RADER, Circuit Judge.

                                      I. INTRODUCTION

       The United States Court of Federal Claims dismissed George L. Alexander’s

complaint for lack of subject matter jurisdiction. Alexander v. United States, No. 04-472-

C (Fed. Cl. Apr. 26, 2004). Because the Court of Federal Claims properly dismissed the

complaint, and because Mr. Alexander did not request relief within the power of this

court to grant, this court affirms.

                                      II. BACKGROUND

       On March 23, 2004, Mr. Alexander, now incarcerated, filed the first of five

complaints with the United States Court of Federal Claims using a standardized form

that   the United States District Court for the Central District of Illinois created for
prisoners representing themselves. Mr. Alexander had previously filed a series of pro

se complaints in the United States District Court for the Northern District of Illinois, after

which the district court refused to accept further filings without approval of the Executive

Committee in charge of assigning cases. Nevertheless, Mr. Alexander continued to file

further complaints with the district court and with the Court of Federal Claims. One of

these led to this appeal.

       Mr. Alexander indicated on the standardized complaint form that he was seeking

relief from officials of the State of Illinois for deprivation of rights, privileges, or

immunities secured by the United States Constitution. 42 U.S.C. § 1983 (2000). Mr.

Alexander did not set forth the acts that he alleges constituted constitutional violations,

but instead responded “no occurrence” in the appropriate section of the complaint form.

He did, however, present a set of facts that appear to have occurred in 1965. As far as

can be determined from the claim form, no action of state officials was implicated in his

statement of facts.

       The Court of Federal Claims acted of its own accord before any response from

the Government and dismissed the complaint for lack of subject matter jurisdiction. The

trial court reasoned that it lacked jurisdiction to adjudicate claims against state officials

under section 1983 or the Constitution that would not create a substantive right to

monetary damages against the Federal Government.              See 28 U.S.C. § 1491(a)(1)

(2000) (“The United States Court of Federal Claims shall have jurisdiction to render

judgment upon any claim against the United States.”) (emphasis added); United States

v. Mitchell, 463 U.S. 206, 216 (1983) (requiring that another source of law create a

substantive right to monetary compensation for the Court of Federal Claims to have




04-5095                                       2
jurisdiction). Furthermore, although the court construed Mr. Alexander’s complaint on

its face, the court also considered whether the complaint might be interpreted as a

request for review of the judgment leading to his incarceration. Interpreted as such, the

court found it lacked jurisdiction to review the decision of the federal district courts or

state courts. This appeal followed.

                                      III. ANALYSIS

       Mr. Alexander appeals the decision of the Court of Federal Claims. In addition,

he requests that this court appoint an attorney for him, or grant him $600,000.

       Dismissal by the Court of Federal Claims of a complaint for lack of jurisdiction is

a question of law that this court reviews de novo. Core Concepts of Fla., Inc. v. United

States, 327 F.3d 1331, 1334 (Fed. Cir. 2003). The jurisdiction of the Court of Federal

Claims is governed by the Tucker Act, 28 U.S.C. § 1491. The Tucker Act does not

create enforceable substantive rights against the United States for money damages, but

requires instead a substantive right that mandates monetary compensation from the

Federal Government in another source of law. Mitchell, 463 U.S. at 216. Neither Mr.

Alexander’s original complaint, nor his complaint on appeal, sets forth any substantive

law mandating compensation by the Federal Government. In addition, the Court of

Federal Claims does not have jurisdiction over section 1983 claims. Blassingame v.

United States, 33 Fed. Cl. 504, 505 (1995), aff’d, 73 F.3d 379 (Fed. Cir. 1995), cert.

denied 517 U.S. 1237 (1996). Nor does that court have jurisdiction over appeals from

decisions of the federal district courts. Vereda Ltd. v. United States, 271 F.3d 1367,

1375 (Fed. Cir. 2001) (quoting Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir.




04-5095                                     3
1994)). Therefore, the Court of Federal Claims was correct in its ruling that it had no

jurisdiction to hear Mr. Alexander’s complaint.




04-5095                                     4